--------------------------------------------------------------------------------

Exhibit 10.50

 


SEVERANCE AND RELEASE AGREEMENT


Margie Adelman ("Adelman") and NutraCea ("NutraCea”) hereby enter into this
Severance Agreement and Release of Claims ("Agreement") dated November 11, 2008
on the following terms and conditions.  Adelman and NutraCea are each sometimes
referred to herein individually as a “Party” or collectively as the “Parties”.


1.              Recitals - Background and Purpose.


1.1           Prior Employment.  Adelman was previously employed by NutraCea
pursuant to a written employment agreement dated January 25, 2005.  That
agreement and all rights thereunder, including without limitation all unvested
warrants or options, expired January 25, 2008 and was not renewed or
extended.  Since that agreement expired, Adelman has been employed on an “at
will” basis. Adelman’s employment with NutraCea shall terminate as of November
11, 2008 (“Separation Date”).  Adelman shall receive her salary and all other
benefits from NutraCea until her Separation Date on the next payroll cycle.


1.2            Prior Payment.  Adelman acknowledges that she has been paid all
wages and other benefits due and owing by NutraCea, except as expressly set
forth herein.


1.3           Sever Employment.  Adelman, for her part, and NutraCea, for its
part, desire to mutually sever their employment relationship and settle all
claims between them effective as of the Effective Date on the terms and
conditions set forth below.


2.             Consideration.


2.1           Consideration to Adelman.  In consideration of the releases and
agreements set forth herein NutraCea agrees to provide Adelman with the
following severance benefits:


(a)           A consulting arrangement with NutraCea providing, for a consulting
fee in the amount of $15,827.73per month for a term of one year.  This Retainer
shall commence on November 11, 2008 and continue until November 10, 2009. The
terms and conditions of such consulting arrangement shall be as set forth as
attached hereto as Exhibit A (“Consulting Agreement”).


(b)           NutraCea shall issue an advance of $20,000, upon the signing of
this agreement as reasonable and actual moving expenses.  Adelman agrees to
provide receipts to NutraCea for all such expenses within 30 days of the date
the expense is incurred.  If the total amount of the receipts do not exceed
$20,000, Adelman agrees to refund the difference between the amount actually
incurred and $20,000 within 30 days from the time she submits the expense
report.


(c)           Upon the due execution of this Agreement, NutraCea will pay to
Adelman promptly, for all accrued vacation and personal days not used by
Adelman, a single payment of $20, 273.90, less customary withholding amounts.



 
-1-

--------------------------------------------------------------------------------

 


2.2           Consideration to NutraCea.  Adelman agrees to:


(a)           Surrender, on her last day of employment, all NutraCea property,
documentation, or information, in her possession or under her control, other
than the Blackberry, laptop computer, and other personal business items that
Adelman will use during the period of her consulting arrangement pursuant to the
Consulting Agreement.   Adelman agrees that she will not copy or download any
files or programs from NutraCea’s computer systems, networks or equipment or
take any other NutraCea property with her on her last day of employment, other
than that which NutraCea expressly approves for Adelman’s use during the
consulting arrangement.  NutraCea agrees that Adelman will continue to have
access to certain NutraCea computer systems and other confidential and
proprietary information of NutraCea as and to the extent provided in the
Consulting Agreement.  Adelman shall not disclose or use any of such systems or
information for any purpose other than as expressly permitted by NutraCea
pursuant to the Consulting Agreement, and expressly agrees to preserve and
protect the confidentiality of all NutraCea’s proprietary or confidential
information.


(b)           Release NutraCea pursuant to this Agreement and enter into the
Consulting Agreement.


2.3.          ERISA 401(k) Plan.  Adelman is entitled to the plan benefits in
her account under an ERISA plan, which vested benefits will be paid pursuant to
the terms of such ERISA plan.  NutraCea specifically agrees that she shall be
entitled to employer matching contributions through the last date of her
employment in the amounts specified in such ERISA plan.


2.4.          Options and Warrants.   All warrants and all options to acquire
NutraCea shares of stock previously granted to Adelman pursuant to her
employment agreements with NutraCea that are not fully vested and exercisable as
of the date of this Agreement shall immediately expire and be of no further
force or effect, including without limitation the Stock Option Agreement dated
January 8, 2008, No. SOP08005A (“Warrant”) and any other performance vesting
warrant or option.   The parties acknowledge that Adelman’s vested Warrant for
the Purchase of Common Stock dated January 25, 2005, No. “WC-_” for 1,000,000
shares of NutraCea Common Stock that provides for a time based vesting period
shall remain in effect for the balance of the exercise period thereunder
(through January 15, 2015) notwithstanding this termination of her employment
(“Warrant Agreement”).  A copy of Adelman’s Warrant Agreement is attached hereto
as Exhibit B.


3.             Release of Claims.


3.1           General Release.  In accordance with applicable law, Adelman, on
behalf of herself, and her successors, representatives, attorneys and assigns,
hereby releases, acquits, and discharges NutraCea, and its employees, agents,
independent contractors, officers, directors, members, executors, partners,
joint venturers, and attorneys and all persons acting by, under, through or in
concert with any of them, from any and all claims, demands, causes of action,
liabilities, judgments, liens, rights, debts, obligations, promises, acts, costs
or expenses (including, but not limited to, attorneys' fees), and charges of
whatever nature ("Claims") which Adelman has or may have against NutraCea,
whether known or unknown, foreseen or unforeseen, economic or non-economic,
fixed or contingent, which relate in any way to Adelman’s employment with
NutraCea or any agent, representative or Adelman (past or present) of NutraCea.


 
-2-

--------------------------------------------------------------------------------

 


3.2            Specific Release of Statutory Rights Claims.  Title VII of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Vietnam Era Veterans Readjustments Assistance Act of
1974, the California Family Rights Act of 1991, the Federal Family and Medical
Leave Act of 1993, and the California Fair Employment and Housing Act, as
amended, and applicable provisions of California's Labor Code provide certain
rights to Adelman’s in connection with discrimination on a number of bases,
including race, ancestry, color, religion, sex,  marital status, national
origin, age, status as a veteran of the Vietnam era, request or need for family
or medical leave, physical or mental disability, medical condition, or sexual
preference.  The rights afforded under these federal and state laws are being
waived, and no complaint or suit shall be filed based on any alleged violation
of these federal and state laws, or any successor or replacement federal or
state laws.  All rights are hereby waived to assert a claim for relief available
under these federal and state laws including, but not limited to, back pay,
attorneys' fees, damages, reinstatement, or injunctive relief, which may
otherwise be recovered based on any alleged violation of these federal and state
laws, or any successor or replacement federal or state laws.


3.3           Older Workers Benefit Protection Act.  Pursuant to the terms of
the Older Workers' Benefit Protection Act (OWBPA), Adelman is waiving any claims
she may have under the Age Discrimination in Employment Act arising prior to the
date she executes this agreement.  Adelman acknowledges that she has had
twenty-one (21) days in which to consider the terms of this waiver.  Adelman
acknowledges that, by the terms of this Agreement, he/she has been advised in
writing that the she should consult with an attorney regarding the terms and
conditions of this Agreement.  Adelman further acknowledges that, by the terms
of this Agreement, she has been advised that following execution of this
Agreement, he/she has seven (7) days in which she may revoke her waiver pursuant
to the OWBPA and that this Agreement does not become effective until the seventh
day following execution of the Agreement.  The date, seven (7) days following
the execution of the Agreement, shall be the Effective Date of this
Agreement.  Adelman further acknowledges that he/she has consulted with an
attorney and is fully aware of the rights and claims being released by his/her
execution of this Agreement.


3.4           Waiver.  Adelman acknowledges that there is a risk that,
subsequent to the execution of this Agreement, she may discover, incur or suffer
from claims which are currently unknown or unanticipated and which, if known,
would have materially affected his/her decision to execute this
Agreement.  Adelman acknowledges that he/she is assuming the risk of such
unknown and unanticipated claims and expressly waives the benefits of Section
1542 of the California Civil Code, which provides as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."


 
-3-

--------------------------------------------------------------------------------

 


4.             Confidentiality of NutraCea's Proprietary Information.  Adelman
acknowledges that by reason of his/her position with NutraCea, he/she has been
given access to confidential or proprietary information or materials respecting
NutraCea's business affairs.  Such confidential information includes, but is not
limited to, NutraCea's business strategies, financial results, contractual
agreements between NutraCea and other individuals or entities, strategies and
ideas, compilation of information and records which are owned by NutraCea and
are regularly used in operation of NutraCea's business, procedures, written
descriptions, processes, research projects, protocols or other tangible items
and documentation, including computer programs, reports and marketing
information. Adelman represents that she has held all such information
confidential and will continue to do so.  To the fullest extent permitted by
applicable law, such confidential information also includes any such items
conceived, originated, discovered or developed by Adelman during the term of her
employment or consulting arrangement with NutraCea. Adelman represents and
agrees that she shall not disclose any such confidential information.  Adelman
further represents that all files, records, documents, lists, equipment,
inventions, computer programs, research projects, protocols, processes and
similar items relating to the business of NutraCea, whether prepared by Adelman
or otherwise coming into Adelman's possession, shall remain the exclusive
property of NutraCea and shall not be removed from the premises of NutraCea,
except as expressly approved by NutraCea for the purpose of performing her
consulting agreement.   Adelman further represents that he/she does not have in
his/her possession any of the confidential information described in this
paragraph and has returned all such confidential information to NutraCea, except
as expressly approved by NutraCea for the purpose of performing her consulting
agreement.  Confidential Information does not include any information that is in
the public domain or readily ascertainable from publicly-available information,
or disclosed to Adelman outside the course and scope of the performance of
Adelman’s duties on behalf of NutraCea by a person or entity who has the legal
right to disclose such information.


5.             Resolution of Disputes.   Any disputes regarding the rights or
obligations of the parties under this Agreement shall be conclusively determined
by binding arbitration.  The arbitration shall be conducted as follows:


5.1           Binding Arbitration.  Any dispute between the parties shall be
submitted to, and conclusively determined by, binding arbitration in accordance
with this paragraph.  The provisions of this paragraph shall not preclude any
party from seeking injunctive or other provisional or equitable relief in order
to preserve the status quo of the parties pending resolution of the dispute, and
the filing of an action seeking injunctive or other provisional relief shall not
be construed as a waiver of that party's arbitration rights.  The arbitration of
any dispute between the parties to this Agreement shall be governed by the
provisions of Arizona law.


5.2           Initiation of Arbitration.  In the case of any dispute between the
parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration.  Notwithstanding any other provision of
law, in order to be enforceable a demand for arbitration must be served within
sixty (60) days of the date on which a party discovers, or reasonably should
have discovered, facts  giving rise to a dispute as defined above.


5.3           Selection of Arbitrators.  Within thirty (30) days of service of a
demand for arbitration by either party to this Agreement, the parties shall
endeavor in good faith to select a single arbitrator.  If they fail to do so
within that time period, each party shall have an additional period of fifteen
(15) days in which to appoint an arbitrator and those arbitrators within fifteen
(15) days shall select an additional arbitrator.  If any party fails to appoint
an arbitrator or if the arbitrators initially selected by the parties fail to
appoint an additional arbitrator within the time specified herein, any party may
apply to have an arbitrator appointed for the party who has failed to appoint,
or to have the additional arbitrator appointed, by a judge in Phoenix,
Arizona.  If the presiding judge, acting in his or her personal capacity, is
unable or unwilling to appoint the additional arbitrator, that arbitrator shall
be selected in accordance with the rules of the Judicial Arbitration and
Mediation Service (“JAMS”).


 
-4-

--------------------------------------------------------------------------------

 


5.5           Applicable Law.  The law applicable to the arbitration of any
dispute shall be the law of the State of Arizona.


5.6           Arbitration Procedures.  Except as otherwise provided in this
paragraph, the arbitration shall be governed by the JAMS employment arbitration
rules.  In addition, either party may choose, at that party’s discretion, to
request that the arbitrators resolve any dispositive motions prior to the taking
of evidence on the merits of the dispute.  By way of example, such dispositive
motions would include, but not be limited to, those which would entitle a party
to summary judgment or summary adjudication of issues, or resolution of a
special defense.  In the event a party to the arbitration requests that the
arbitrators resolve a dispositive motion, the arbitrators shall receive and
consider any written or oral arguments regarding the dispositive motion, and
shall receive and consider any evidence specifically relating thereto, and shall
render a decision thereon, before hearing any evidence on the merits of the
dispute.


5.7           Limitation on Scope of Arbitrators' Award or Decision.  NutraCea
and Adelman agree that if the arbitrators find any disputed claim to be
meritorious, the arbitrators shall have the authority to order legal and/or
equitable relief appropriate to the claim, but that in no event shall the
arbitrators have authority to award punitive or exemplary damages.


5.8           Costs of Arbitration; Attorneys’ Fees.  Each party shall bear
equally the costs of the arbitration and shall bear its own attorneys’
fees.  However, NutraCea and Adelman agree that the arbitrators, in their
discretion, may award to the prevailing party the costs, including the costs of
the arbitration, and attorneys’ fees incurred by that party in participating in
the arbitration process.


6.             Adelman Affirmations.   Adelman affirms that he/she reported all
hours worked as of the date of this Agreement and has been paid, to the extent
applicable, all compensation, including regular wages, overtime, bonuses,
commissions, vacation pay, shares, stock options, and/or other benefits to which
Adelman may have been entitled to.  Adelman also affirms that she received or
will receive payment(s) pursuant to this Agreement,  all leave (paid or unpaid)
for which she was entitled, and/or that she was not denied requested leave (paid
or unpaid) for which he/she was entitled to under the Family Medical Leave Act
(FMLA), Americans With Disabilities Act (ADA) any leave entitlement provided by
either California or Arizona law, or local leave statute or law.  Adelman
further affirms that he/she has no known workplace injuries or occupational
diseases for which he/she has not filed a claim for workers’ compensation
benefits.


7.             Non-Disparagement.  The Parties agree that they shall not
disparage nor defame the other  Party, or their respective agents, members,
officers, directors, employees,  agents,  or affiliates, so as to harm their
business or personal reputation.  This provision does not restrict the Parties
from responding fully and truthfully in the context of a legal or governmental
proceeding in which they are compelled to testify under oath or to respond to a
subpoena or otherwise is required by law to cooperate with a legal or
governmental entity.


 
-5-

--------------------------------------------------------------------------------

 


8.             Entire Agreement.  This Agreement, the Consulting Agreement and
the Warrant Agreement referred to herein constitute the entire agreement between
the parties, all oral agreements being merged herein, and supersede all prior
representations and agreements except as specifically referred to herein.  There
are no representations, agreements, arrangements, or understandings, oral or
written, between or among the parties relating to the subject matter of this
Agreement that are not fully expressed herein, in the Consulting Agreement. or
in the Warrant Agreement.


9.             Waiver.  Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition hereof.


10.           Amendment.  The provisions of this Agreement may be modified or
amended at any time by agreement of the parties.  Any such amendment or
modification as hereinafter may be made, shall be ineffective to modify this
Agreement in any respect unless in writing and signed by the party or parties
against whom enforcement of the modification or amendment is sought.


11.           Representation by Counsel.  This Agreement has been carefully read
by the parties and the contents hereof are known and understood by all
parties.  The parties have each had the opportunity to receive independent legal
advice from attorneys of their choice with respect to the preparation, review
and advisability of executing this Agreement.  Prior to the execution of this
Agreement by each party, the parties' attorneys had the opportunity to review
the Agreement, and the parties acknowledge that they have executed this
Agreement after independent investigation and without fraud, duress or undue
influence.


12.           No Admissions.   Nothing contained in this Agreement shall be
deemed as an admission of any kind by or to any other party to this Agreement.


13.           Severability.  If any provision of this Agreement is adjudicated
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of the Agreement which can be given full force and effect without the
invalid provision shall continue in full force and effect and shall in no way be
impaired or invalidated.


14.           Succession.  Subject to the provisions otherwise contained in this
Agreement, this Agreement shall inure to the benefit of, and be binding upon,
the successors and assigns of each of the respective parties hereto.  The
parties expressly agree and intend that this Agreement shall be binding on any
successor entity to NutraCea in the event of any merger transaction or an
acquisition of all or substantially all of the assets of NutraCea.


15.           Notices.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly
given  (i) on the date of personal service on the parties, (ii) on the third
business day after mailing, if the document is mailed by registered or certified
mail, (iii) one day after being sent by professional or overnight courier or
messenger service guaranteeing one-day delivery, with receipt confirmed by the
courier, or (iv on the date of transmission if sent by telegram, telex, telecopy
or other means of electronic transmission resulting in written copies, with
receipt confirmed.  Failure to give notice in accordance with any of the
foregoing methods shall not defeat the effectiveness of notice actually received
by the addressee.


 
-6-

--------------------------------------------------------------------------------

 


16.           Captions.  All paragraph captions are for reference only and
should not be considered in construing this Agreement.


17.           Nonassignability.  This Agreement shall not be assigned by any
party without the prior written consent of the other parties.  Any assignment
contrary to the provisions of this Agreement shall be deemed a default under the
Agreement, allowing the non-defaulting parties to exercise all remedies
available under law.


18.           Counterparts.  The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one-in-the-same document.


NutraCea and Margie Adelman have executed this Severance and Release Agreement
on the date first set forth above:


/s/ Margie Adelman
 
(Margie Adelman)
 



NutraCea, a California corporation
 
By:
/s/ Brad Edson
 
(Brad Edson, Chief Executive Officer)
 



 
-7-

--------------------------------------------------------------------------------

 


Exhibit A


Consulting Agreement


 
-8-

--------------------------------------------------------------------------------

 


Exhibit B


Warrant
 
 
-9-


--------------------------------------------------------------------------------